DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.
Applicant’s arguments are addressed at the end of the Office Action.

Status of Claims
Claims 18, 19 are cancelled.  Claim 1 is newly amended.  Claims 1-17 are pending and examined in this Office Action. 

Status of Rejections
 1.	The rejection of claims 1-9 and 13-17 under 35 U.S.C. 103 as being unpatentable over Thavandiran et al (US 2015/0313704, now USPN 10,034,738) [Thavandiran] in view of Miklas et al (US 2016/0282338) [Miklas] is withdrawn in view of the amendments to the claims and recast below in view thereof

2.	The rejection of claims 10-12 under 35 U.S.C. 103 as being unpatentable over Thavandiran et al (US 2015/0313704, now USPN 10,034,738) [Thavandiran] in view of Miklas et al (US 2016/0282338) [Miklas] as applied to claims 1-9 and 13-17 above and further in view of Montgomery et al (US 2016/0032286, now USPN 9,752,144) [Montgomery] is withdrawn in view of the amendments to the claims and recast below in view thereof.

Modified Grounds of Rejection
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action 

	1.	Claims 1-9 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Thavandiran et al (US 2015/0313704, now USPN 10,034,738) [Thavandiran] in view of Miklas et al (US 2016/0282338) [Miklas]. 
	Thavandiran discloses [0022]- [0028] a method of forming a cardiac tissue construct using a microfabrication platform. Thavandiran discloses the platform comprises a substrate and two or more retaining structures (the claimed support and posts; claim 1, part c) supported by the substrate, that the retaining structures (the claimed posts, claim 2) are positioned to apply tension to a tissue construct seeded on the substrate during formation of the tissue construct. Thavandiran discloses dispensing, onto the substrate, a mixture comprising a collagen mastermix comprising cardiomyocytes [0025], and fibroblasts, thereby disclosing the claimed “contacting said population of cardiac myocytes with a collagen solution and transferring the collagen solution comprising cardiac myocytes into a solid support (claim 1, parts b and c).
Regarding claim 1, part c, Claim 1 has been newly amended to recite “with an action potential duration (APD) of 395.0 + 8.7 ms and a calcium transient duration (CaTD) of 681.8 + 15.2 ms.”
The amendment refers to properties considered to be inherent properties of the cells and therefore present in the cells whenever the three-dimensional cardiac microstructure is generated by the method of claim 1.  The ability to generate the claims action potential duration and calcium transient duration is a function of the cell type and 
	Thavandiran further discloses that the at least two retaining structures are surrounded by the mixture (claim 2); and [0027] incubating the substrate for a time duration suitable for remodeling of the mixture into the cardiac tissue construct, such that the cardiac tissue construct is suspended between the at least two retaining structures under tension, thereby disclosing the claimed “three dimensional cardiac microtissue” system. See, front page, figure. Thavandiran discloses utilization of hESC- derived cardiomyocytes (figure 22(g), for example).
	Thavandiran differs from the claims in that the document fails to disclose the cardiomyoctes were induced from pluripotent stem cells (iPSCs). However, Miklas cures the deficiency. Miklas discloses utilization of cardiomyocytes induced from iPSCs in a three-dimensional tissue culture method [0015].
	It would have been obvious to one of ordinary skill to substitute the iPSCs of Miklas for the hESC derived cardiomyoctes of Thavandiran in view of the teachings of Miklas [0237] that iPSC cells are useful for studies in regenerative medicine for studying treatment of damaged or diseased tissue and cardiac disease states, including patients with electrical conduction defects (iPSCs-CM) [0015], [0237].
	One of ordinary skill would have had a reasonable expectation of success in obtaining a three-dimensional culture system culturing cardiac cells derived from iPSCs in view of the teachings of both Thavandiran [0006] and Miklas [0010] that cardiac cells derived from iPSCs or hESCs were successfully cultured in three-dimensional culture systems and were successfully utilized as cell model systems of both healthy and diseased cardiac tissues.
	Regarding claims 1, 16 and 17, Thavandiran discloses [0022]- [0028] a method of forming a cardiac tissue construct using a microfabrication platform. Thavandiran discloses the platform comprises a substrate and two or more retaining structures (the claimed posts, claim 2) supported by the substrate, that the retaining structures are positioned to apply tension to a tissue construct seeded on the substrate during formation of the tissue construct. Thavandiran discloses dispensing, onto the substrate, a mixture comprising a collagen mastermix comprising cardiomyocytes (claim 1, parts b 
	 Regarding claims 2 and 3, Thavandiran discloses the solid support comprising a plurality of microtissue culturing models each comprising a plurality of posts spaced at a uniform distance. See, for example, figures 17 (a)-(f) showing multiple posts and
multiple configurations. Thavandiran also discloses the molds comprises two posts (figure 17 (e)(i)-(ili); figures 19 and 20; and [0080],[0150])(claim 3).
	Regarding claims 4 and 5, Thavandiran discloses [0166], [0167], the posts may vary based between approximately 0.5 and 5 mm, thus disclosing a range encompassing the claimed “1-3 mm apart (claim 4) and 2 mm apart” (claim 5).
	Regarding claim 6, Thavandiran discloses the posts can be 50 um to 300 um [0154], thereby teaching a range overlapping the claimed range of “0.2 mm (200 um) to 1 mm (1000 um).”
	Regarding claim 7, Thavandiran discloses, inter alia, [0318] a ramped 96 well tissue microfabrication system, each well being an individual mold (the claimed plurality of microtissue culturing molds, claim 2) and that each well (the claimed microtissue mold) is a recessed well which is 3-6 mm in diameter and 0.5-2.0 mm deep, thereby disclosing the claimed “microtissue mold approximately 2 x 4 x 1.5 mm” because the claimed mold fits within the length, width and height of Thavandiran’s microculture well.
	Regarding claim 8, Thavandiran discloses the posts are made of PDMS [0048], [0141]. 

	Regarding claim 13, Thavandiran [0148] discloses the composition comprises a cellular content of approximately 75% cardiomyocytes and 25% non-cardiomyocytes, thereby disclosing the claimed element “wherein said population of cells comprises approximately 75% cardiac myocytes.” Thavandiran also discloses [0028] a ratio of cardiomyocytes to the total number of cells is provided such that the cardiac tissue construct exhibits a conduction velocity characteristic of healthy human heart tissue.
	Regarding claim 14, Thavandiran [0268] discloses the cardiac microtissue had an intrinsic spontaneous beating frequency of about 0.1 Hz which is an expected baseline for human cardiomyocytes, thus disclosing the claimed “three dimensional cardiac microtissue exhibits beats.”
	Regarding claim 15, Thavandiran discloses the cardiac microtissue displayed contractions [0268], [0280] and maturation [0288].
	In light of the foregoing discussion, the claimed subject matter would have been obvious with the meaning of 35 USC 103. From the teachings of the references, it is apparent that one of ordinary skill would have had a reasonable expectation of success in producing the claimed method of generating a three-dimensional cardiac microtissue.
	Therefore, in the absence of evidence to the contrary, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made, as evidenced by the references.

	2. 	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Thavandiran et al (US 2015/0313704, now USPN 10,034,738) [Thavandiran] in view of Miklas et al (US 2016/0282338) [Miklas] as applied to claims 1-9 and 13-17 above and further in view of Montgomery et al (US 2016/0032286, now USPN 9,752,144) [Montgomery]. The teachings of Thavandiran and Miklas above are incorporated herein in their entirety.

	Montgomery discloses methods of treating a cardiac disorder such as cardiac hypertrophy (Abstract) by modulating the activity or expression of MHC in cardiac cells by administration of an MYH7B inhibitor. Montgomery discloses MHYB7 regulates cardiac motility and stress-induced cardiac remodeling [0008].
	Montgomery discloses [0082] methods for treating or preventing pathologic cardiac hypertrophy or hypertrophic cardiomyopathy in a subject at risk of developing pathologic cardiac hypertrophy. Montgomery discloses [0082] the patient at risk of developing pathologic cardiac hypertrophy or hypertrophic cardiomyopathy may exhibit one or more risk factors including, for example, long standing uncontrolled hypertension, uncorrected valvular disease, chronic angina, recent myocardial infarction, congenital predisposition to heart disease or pathological hypertrophy.
	Montgomery discloses the subject at risk has an Arg403GIn and discloses a human MYH-R403Q cell line (iPSCs-CM) [0261] (claim 10). Montgomery discloses the expression of the mutation results in intracellular sarcomere disarray [0258] (claim 12) a property of hypertrophic cardiomyopathy (HCM) [0257] (claim 11).
	It would have been obvious to one of ordinary skill to modify the cell line of Thavandiran and Miklas above by substituting the human MYH-R4030Q cell line (iPSCs- CM) of Montgomery in view of the teachings of both Thavandiran and Miklas above that [0237] that iPSC cells are useful for studies in regenerative medicine for studying treatment of damaged or diseased tissue and cardiac disease states, including patients with electrical conduction defects (iPSCs-CM) [0237].
	One of ordinary skill would have had a reasonable expectation of success in obtaining a three-dimensional culture system culturing cardiac cells derived from a human MYH-R4030Q cell line (1 PSCs-CM) in view of the teachings of both Thavandiran and Miklas that cardiac cells derived from iPSCs or hESCs were successfully cultured in three-dimensional culture systems and were successfully utilized as cell model systems of both healthy and diseased cardiac tissues.


Response to Arguments

	Applicant’s arguments, filed 02/15/2022, have been considered but not found to be persuasive.
	1.	Applicants argue that 
Applicants submit that the combination of references cited by the Examiner fails to teach or suggest three-dimensional cardiac microtissues with the claimed properties.

In addition, as acknowledged by the Examiner, Thavandiran does not teach or suggest a method of generating a three-dimensional cardiac microtissue from iPSCs. The Examiner cited Miklas as allegedly teaching this element. However, at best, Miklas lists iPSCs as a potential source of starting material for use in the disclosed methods. Miklas does not teach or suggest the generation of three-dimensional cardiac microtissue from iPSCs. In contrast, the methods of the presently claimed invention generate three-dimensional cardiac tissues with action potential durations and calcium transient durations similar to those of human ventricular cells (Specification, pg. 21, line 24 to page 22, line 7). Such results are neither expected nor predicted by the cited references.
	

	In reply, and contrary to the arguments, Thavandiran clearly suggests [0004] use of iPSCs in the formation of tissue constructs which exhibit properties associated with healthy cardiac tissue [0006] and discloses a three-dimensional culture system (see, for example, front page, figure). 
	
	2.	Applicants argue that “at best, Miklas lists iPSCs as a potential source of starting material for use” and that Miklas does not teach or suggest the generation of three-dimensional cardiac microtissue from iPSCs.
	In reply, and contrary to the arguments, Miklas discloses [0069] in figures 11a-d hiPSC-derived cardiomyocyte tissue strands grown in the single-wire 3D culture system 

	3.	Applicants argue the results are neither expected nor predicted by the cited references.
	In reply, one of ordinary skill would have had a reasonable expectation of success in obtaining a three-dimensional culture system culturing cardiac cells derived from iPSCs in view of the teachings of both Thavandiran [0006] and Miklas [0010] that cardiac cells derived from iPSCs or hESCs were successfully cultured in three-dimensional culture systems and were successfully utilized as cell model systems of both healthy and diseased cardiac tissues. As stated above, the newly claimed action potential duration and calcium transient duration are inherent properties of the cells. 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632